[Cite as K.R. v. T.B., 2017-Ohio-8647.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


K.R.,                                            :

                 Petitioner-Appellee,            :
                                                                        No. 17AP-302
v.                                               :                   (C.P.C. No. 16CV-11822)

T.B.,                                            :                 (REGULAR CALENDAR)

                 Respondent-Appellant.           :




                                          D E C I S I O N

                                   Rendered on November 21, 2017


                 On brief: The Nigh Law Group, LLC, and Courtney A.
                 Zollars, for appellant. Argued: Courtney A. Zollars.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Appellant, T.B., appeals from the decision of the Franklin County Court of
Common Pleas adopting the magistrate's decision granting a civil stalking protection
order ("CSPO") to appellee, K.R. Because Civ.R. 65.1(G) requires a party to file timely
objections to the trial court's adoption of the magistrate's decision granting a CSPO prior
to filing an appeal, and because appellant failed to file such objections, we dismiss this
appeal.
Facts and Procedural History
        {¶ 2} Based upon interpersonal interactions that alarmed her, appellee requested
an ex parte CSPO on December 15, 2016. The trial court referred the case to a magistrate
pursuant to Civ.R. 65.1(F)(1). Although the magistrate declined to grant appellee the
No. 17AP-302                                                                                                 2

requested order ex parte, the magistrate subsequently held a full evidentiary hearing in
the matter as provided for in Civ.R. 65.1(F)(3). Appellant was served with notice of the
hearing but failed to appear at the hearing. Appellee testified regarding her interactions
with appellant and introduced a number of exhibits, including text messages exchanged
between appellant and appellee. Based upon the testimony and exhibits presented at the
hearing, the magistrate entered a two-year CSPO against appellant pursuant to Civ.R.
65.1(F)(3)(a). The trial court adopted the magistrate's decision granting the CSPO.
        {¶ 3} Appellant failed to file any objections to the trial court's adoption of the
magistrate's decision granting the CSPO. Nevertheless, appellant timely appealed the
trial court's decision assigning the following error:
                 The Trial Court's Approval of Plaintiff's Request for an Order
                 of Protection Constituted an Abuse of Discretion.

Application of the Law
        {¶ 4} Requests for CSPOs are governed by Civ.R. 65.1. A trial court's decision
adopting a magistrate's decision that grants or denies a CSPO is a final, appealable order.
Civ.R. 65.1(G). However, a party must timely file objections to such an order prior to
filing an appeal. Id. Written objections to the trial court's adoption of a magistrate's
decision granting or denying a CSPO must be filed within 14 days of the trial court's filing
of the order. Civ.R. 65.1(F)(3)(d)(i).1
        {¶ 5} If an appellant fails to file timely objections to the trial court's adoption of
the magistrate's decision, the appeal must be dismissed. Civ.R. 65.1(G); J.S. v. D.E., 7th
Dist. No. 17 MA 0032, 2017-Ohio-7507 (appeal dismissed when written objections not
timely filed); K.U. v. M.S., 7th Dist. Dist. No. 16 MA 0165, 2017-Ohio-8029 (appeal
dismissed when no objections filed); see also A.S. v. D.S., 9th Dist. No. 16CA0080-M,
2017-Ohio-7782 (court declined to address merits of appellant's appeal because appellant
did not file objections prior to filing appeal as required by Civ.R. 65.1(G)).2

1 A magistrate's denial or grant of a protection order after a full hearing under Civ.R. 65.1 is not subject to
the requirements of Civ.R. 53(D)(2) or (3). Civ.R. 65.1(F)(3)(b). Nor is the trial court's adoption of the
magistrate's decision to grant or deny a CSPO after a full hearing subject to the requirements of Civ.R.
53(D)(4)(e). Civ.R. 65.1(F)(3)(c)(iv).

2  Civ.R. 65.1(G) was amended effective July 1, 2016 to expressly prohibit an appeal when an appellant
failed to file timely objections to the trial court's order.
No. 17AP-302                                                                             3

      {¶ 6} Here, the record reflects that appellant failed to file objections to the trial
court's adoption of the magistrate's decision granting the CSPO. Therefore, we dismiss
this appeal pursuant to Civ.R. 65.1(G). Appellant's pending motion to supplement the
record is moot.
                                                                        Appeal dismissed.

                        DORRIAN and BRUNNER, JJ., concur.